USCA11 Case: 21-10144       Date Filed: 06/30/2021     Page: 1 of 5



                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 21-10144
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 4:20-cv-00270-HLM



BRANDON MORRALL,

                                                                 Plaintiff - Appellant,

                                        versus

WARDEN,
DEPUTY WARDEN JOSHUA JONES,
ROBERT TOOLE,
(field director) all of Hays State Prison,

                                                               Defendants - Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                   (June 30, 2021)

Before LAGOA, BRASHER, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10144        Date Filed: 06/30/2021    Page: 2 of 5



      Brandon Morrall, a pro se state prisoner, appeals the district court’s sua

sponte dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim

under 28 U.S.C. § 1915A. Morrall’s complaint alleged that Kevin Sprayberry,

Warden of Hays State Prison; Joshua Jones, Deputy Warden of Hays State Prison;

and Robert Toole, Field Director for the Georgia Department of Corrections

(“GDOC”) violated his Fourteenth Amendment due process rights by placing him

on long-term lockdown without a hearing, as provided for by GDOC’s Standard

Operating Procedures.

      We review de novo a dismissal for failure to state a claim under 28 U.S.C.

§ 1915A. Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).

      Section 1915A of Title 28 of the U.S. Code provides that the district court

shall review a complaint in a civil action filed by a prisoner who seeks redress

from the government. 28 U.S.C. § 1915A(a). Upon review, the district court must

dismiss the complaint if, among other things, it fails to state a claim upon which

relief may be granted. Id. § 1915A(b). To avoid dismissal, the complaint must

state a claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). The complaint must contain enough facts to “raise a right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). When reviewing a dismissal for failure to state a claim, we accept all

factual allegations in the complaint as true and view them in the light most


                                           2
            USCA11 Case: 21-10144      Date Filed: 06/30/2021   Page: 3 of 5



favorable to the plaintiff. Starship Enters. of Atlanta, Inc. v. Coweta Cty., 708 F.3d

1243, 1252 (11th Cir. 2013). But we need not accept legal conclusions couched as

factual allegations. Iqbal, 556 U.S. at 678. Pro se pleadings are liberally

construed but must still suggest some factual basis for a claim. Jones v. Fla.

Parole Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015). Issues not briefed on

appeal are deemed abandoned. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.

2008).

      To prevail in a § 1983 action, a plaintiff must establish that he was deprived

of a federal right by a person acting under color of state law. Griffin v. City of

Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). The Fourteenth Amendment

provides that no state may deprive any person of life, liberty, or property without

due process of law. U.S. Const. amend. XIV. Prisoners may claim the protections

of the Fourteenth Amendment’s Due Process Clause. Wolff v. McDonnell, 418

U.S. 539, 556 (1974). Even so, the Due Process Clause, by itself, does not

establish a liberty interest in freedom from state action that is taken “within the

sentence imposed.” Sandin v. Conner, 515 U.S. 472, 480 (1995) (quotation marks

omitted).

      We recognize two situations in which a prisoner is deprived of his liberty

such that due process is required. Kirby v. Siegelman, 195 F.3d 1285, 1290-91

(11th Cir. 1999). First, a prisoner is entitled to due process when a change in his


                                           3
          USCA11 Case: 21-10144       Date Filed: 06/30/2021    Page: 4 of 5



condition of confinement “is so severe that it essentially exceeds the sentence

imposed by the court.” Id. at 1291. Second, a prisoner has a liberty interest where

the state has consistently provided a benefit to a prisoner and deprivation of that

benefit imposes an “atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” Id. (quotation marks omitted); see also

Sandin, 515 U.S. at 484-86. The Due Process Clause does not create an

enforceable liberty interest in freedom from restrictive confinement while a

prisoner is incarcerated. See Hewitt v. Helms, 459 U.S. 460, 468 (1983) (“It is

plain that the transfer of an inmate to less amenable and more restrictive quarters

for nonpunitive reasons is well within the terms of confinement ordinarily

contemplated by a prison sentence”), modified on other grounds by Sandin, 515

U.S. at 482-84; Sandin, 515 U.S. at 484-87 (holding that a 30-day administrative

segregation did not violate the Fourteenth Amendment); Rodgers v. Singletary,

142 F.3d 1252, 1253 (11th Cir. 1998) (holding that 2 months in administrative

confinement did not violate the prisoner’s due process rights); but see Magluta v.

Samples, 375 F.3d 1269, 1282 (11th Cir. 2004) (determining that the solitary

confinement of a pretrial detainee under “extremely harsh conditions” constituted

an “atypical and significant hardship” that created a liberty interest where the

detainee, unlike other detainees or convicted prisoners, was locked in an




                                          4
          USCA11 Case: 21-10144       Date Filed: 06/30/2021    Page: 5 of 5



“extremely small, closet-sized space” with minimal contact with other human

beings for over 500 days).

      The Due Process Clause also does not create a liberty interest in the

“mandatory” language of prison rules and regulations. Sandin, 515 U.S. at 482-84;

see also Bingham v. Thomas, 654 F.3d 1171, 1177 (11th Cir. 2011) (recognizing

that, as various circuits have held, “an inmate has no constitutionally-protected

liberty interest in access to [a prison’s grievance] procedure”); Doe v. Moore, 410

F.3d 1337, 1350 (11th Cir. 2005) (holding that “[s]tate-created procedural rights

that do not guarantee a particular substantive outcome are not protected by the

Fourteenth Amendment, even where such procedural rights are mandatory”

(quotation marks omitted)).

      Here, accepting as true Morrall’s allegations that he was placed on long-term

lockdown without receiving a hearing, as provided for by the prison’s operating

procedure, the district court did not err in dismissing his complaint because those

policies did not create an enforceable liberty interest. Accordingly, the district

court did not err in sua sponte dismissing his complaint for failing to state a claim

on that ground.

      AFFIRMED.




                                           5